COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Ex parte Zena Collins Stephen

Appellate case number:     01-19-00243-CR

Trial court case number: 18DCR0152

Trial court:               344th District Court of Chambers County

         This is an appeal from an order denying appellant’s pretrial petition for writ of habeas
corpus. Rule 31.1 provides that when an appellate court receives the record, it may set the time
for filing briefs. See TEX. R. APP. P. 31.1. No reporter’s record has been filed in this cause, but the
reporter’s record has been filed in the related appeal, 01-19-00209-CR, and thus, the Court will
take judicial notice of this record. See Ex parte Clark, 545 S.W.2d 175, 176 n.2 (Tex. Crim. App.
1977) (court may take judicial notice of record in related appeal involving same parties).
       Accordingly, we order appellant to file a brief within 20 days of the date of this order.
The state’s brief will be due 20 days after appellant’s brief is filed.
       It is so ORDERED.

Judge’s signature: __/s/ Justice Peter Kelly____________________
                    Acting individually  Acting for the Court


Date: ___July 30, 2019___